           Case 3:20-cv-05874-JCC-JRC Document 15 Filed 10/14/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      DUANE MOORE,
                                                             CASE NO. 3:20-cv-05874-JCC-JRC
11                             Plaintiff,
                                                             ORDER SETTING TRIAL DATE
12              v.                                           AND PRETRIAL SCHEDULE
13      ALLSTATE INDEMNITY COMPANY,

14                             Defendant.

15

16          The Court has reviewed the parties’ Joint Status Report (Dkt. 14) and schedules this case

17   for a five-day bench trial on December 6, 2021, at 9:30 a.m., before the Honorable John C.

18   Coughenour, Courtroom 16206 with the following pretrial schedule:

19                                    Event                                        Date

20      Deadline for joining additional parties                             November 30, 2020

21      Deadline for amending pleadings                                     December 7, 2020

22      Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)          April 2, 2021

23      Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)         April 16, 2021
24

     ORDER SETTING TRIAL DATE AND PRETRIAL
     SCHEDULE - 1
            Case 3:20-cv-05874-JCC-JRC Document 15 Filed 10/14/20 Page 2 of 4




 1      Rebuttal expert disclosures                                               April 30, 2021

 2       All motions related to discovery must be noted on the motion calendar no later than the
                Friday before discovery closes pursuant to LCR 7(d) and LCR 37(a)(2)
 3      Discovery completed by                                                 July 6, 2021

 4      All dispositive motions must be filed by (see LCR 7(d))                   August 5, 2021

 5      All motions in limine must be filed by this date and noted on the       October 21, 2021
        motion calendar and noted on the motions calendar in
 6      accordance with LCR 7(d)(4).

 7      Motions in limine raised in trial briefs will not be considered.
        Agreed LCR 16.1 Pretrial Order due                                      November 5, 2021
 8
        Trial briefs, proposed voir dire, jury instructions and exhibits by    November 29, 2021
 9

10          This order sets firm dates that can be changed only by order of the Court, not by
11   agreement of counsel for the parties. The Court will alter these dates only upon good cause
12   shown. Failure to complete discovery within the time allowed is not recognized as good cause.
13   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
14   holiday, the act or event shall be performed on the next business day.
15          If the trial dates assigned to this matter creates an irreconcilable conflict, counsel must
16   notify Deputy Clerk Kelly Miller at Kelly_miller@wawd.uscourts.gov, within 10 days of the
17   date of this Order and must set forth the exact nature of the conflict. A failure to do so will be
18   deemed a waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be
19   understood that the trial may have to await the completion of other cases.
20                                            Trial Procedures
21          1.      Jury Instructions. Jury instructions should be numbered sequentially. Counsel
22   should submit two copies of proposed jury instructions, one with citations and one without, and
23   should send electronic copies of the instructions to the chambers orders inbox at
24

     ORDER SETTING TRIAL DATE AND PRETRIAL
     SCHEDULE - 2
            Case 3:20-cv-05874-JCC-JRC Document 15 Filed 10/14/20 Page 3 of 4




 1   coughenourorders@wawd.uscourts.gov. Counsel is advised that the Court relies primarily on the

 2   Ninth Circuit Manual of Model Jury instructions, available at

 3   http://www3.ce9.uscourts.gov/jury-instructions/model-civil. The Court will rarely, if ever,

 4   deviate from the model instructions’ language. Counsel should refer to the filing instructions in

 5   Local Rule CR 51(h) for further instruction on Joint Instructions and Joint Statements of

 6   Disputed Instructions.

 7           2.      Trial exhibits. The Court must receive all trial exhibits by the date noted above.

 8    All trial exhibits must be pre-marked by counsel. Exhibit tags can be obtained from the Clerk’s

 9   Office. Plaintiff’s exhibits shall be numbered consecutively starting with number 1.

10   Defendant’s exhibits shall be numbered consecutively starting with number A-1. Duplicated

11   documents shall not be listed twice on the exhibit list. Once a party has identified an exhibit

12   on the exhibit list or in the pretrial order, any party may use it. Each set of exhibits shall

13   be submitted in a three-ring binder with appropriately numbered tabs. This original, and

14   one copy, should be delivered to the in-court clerk on the morning of trial. If the exhibit list

15   is revised at any time after it is filed with the Court, counsel shall file a revised exhibit list.

16   Technology training is strongly encouraged.

17                                                  Discovery

18           As required by LCR 37(a), all discovery matters are to be resolved by agreement if

19   possible. Counsel shall also cooperate in preparing the agreed pretrial order in the format

20   required by LCR 16.1.

21                                                 Settlement

22           The Court designates this case for mediation under LCR 39.1(c) and the parties are

23   directed to follow through with the procedures set forth in that rule, including holding a

24

     ORDER SETTING TRIAL DATE AND PRETRIAL
     SCHEDULE - 3
            Case 3:20-cv-05874-JCC-JRC Document 15 Filed 10/14/20 Page 4 of 4




 1   settlement conference at least 30 days prior to any mediation conference. If this case settles,

 2   plaintiff’s counsel shall notify Kelly Miller via e-mail at Kelly_Miller@wawd.uscourts.gov, as

 3   soon as possible. Pursuant to LCR11(b), an attorney who fails to give the Deputy Clerk prompt

 4   notice of settlement may be subject to such discipline as the Court deems appropriate.

 5          The Clerk is directed to send copies of this Order to all parties of record.

 6          Dated this 14th day of October, 2020.

 7

 8

 9                                                         A
                                                           J. Richard Creatura
10
                                                           United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER SETTING TRIAL DATE AND PRETRIAL
     SCHEDULE - 4
